Order denying defendant’s motion for leave to serve an amended answer reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon condition that defendant pay to the plaintiff taxable costs to the date of the making of the original motion and in addition stipulate that the original date of issue remain unchanged. In the event of defendant’s failure to comply with these conditions, the order is affirmed, with ten dollars costs and disbursements. Amended answer to be served within ten days from the entry of the order herein. A sound exercise of discretion required the granting of this motion on the terms indicated, in that the motion was not delayed to such an extent as to show laches on the part of the defendant of such a character as to deny it relief from the consequences of its alleged mistake! Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur.